Citation Nr: 1506852	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-35 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety disorder, claimed as posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for depressive disorder not otherwise specified (NOS)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to August 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
   
In June 2014 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with  the claims file.

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety disorder and depressive disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2004 rating decision denied the claim for service connection for anxiety disorder, claimed as PTSD; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the December 2004 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for anxiety disorder, claimed as PTSD.

CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied the claim for service connection for anxiety disorder, claimed as PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for anxiety disorder, claimed as PTSD, is reopened.  38 U.S.C.A.           § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a rating decision in December 2004, the RO denied the Veteran's claim for service connection for anxiety disorder, claimed as PTSD, The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the December 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the August 2004 rating decision consisted       of service treatment records that contained no diagnosis or findings consistent with    a psychiatric disorder.  Also in the record was a VA examination report dated in November 2004, which noted that the Veteran's reported stressor was associated with his service in Vietnam; however, the examiner found that while the Veteran exhibited a number of PTSD symptoms he did not fully meet criteria for the diagnosis.  Rather, the examiner diagnosed anxiety disorder, NOS.  The record also contained statements from the Veteran wherein he described his in-service stressors, to include the death   of Private Hicks who was under his command when he was killed by the Viet Cong.  The December 2004 rating decision denied the claim because the evidence at that time failed to confirm a diagnosis of PTSD and the diagnosed anxiety disorder was not shown to have been incurred in service or to be related to service.  

The evidence received since the prior final denial includes post-service VA treatment records, a March 2011 VA examination report, and statements from the Veteran.  In statements and testimony, the Veteran stated that in July 1965, while stationed near the Bien Hoa Airbase in Vietnam, the Viet Cong killed Private Hicks who was under his command.  He also reported coming under enemy mortar attack.  The VA examiner in March 2011 diagnosed depressive disorder, NOS, and opined that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner further found that the Veteran's depressive disorder was less likely than not caused by or related to military service.  Subsequent VA treatment records dated after 2013 contain a diagnosis of PTSD.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for anxiety disorder, claimed as posttraumatic stress disorder, is reopened, and to this extent only the appeal is granted.


REMAND

Upon review, the Board finds that additional development is needed prior to adjudication of the claim on the merits.  

Following the 2011 VA examination, VA treatment records reflect a diagnosis of PTSD, although sufficient information to fully support that diagnosis was not provided.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine whether he does indeed meet the full diagnostic criteria for PTSD, and if so, whether such a diagnosis can be linked to a corroborated stressor or fear of hostile military activity.  In addition, opinions concerning anxiety and depressive disorder, with adequate rationale, should be requested as well. 

Relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated after August 2014.  If the requested records cannot be obtained, the Veteran should be notified of such.  

2.  Afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature of his current psychiatric disabilities present during the period of this claim, and to obtain an opinion as to whether any such psychiatric disability is related to service.  The claims folder must be reviewed by the examiner in conjunction with the examination, and any indicated studies should be performed.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please indicate whether the Veteran meets the diagnostic criteria for PTSD under DSM-IV.  If so, please identify the stressor(s) upon which the diagnosis is based, to include whether such is related to the fear of hostile military or terrorist activity.  

b. With respect to any the previously diagnosed anxiety disorder and depressive disorder, and other acquired psychiatric disorders currently present (other than a personality disorder), the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's active service. 

The examiner must provide a rationale for the opinions provided.  If an opinion cannot be provided without resort to mere speculation, the examiner must state this and explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3.  After the above has been completed to the extent possible, the AOJ should readjudicate the claims.  If      the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


